DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed September 27, 2021, is a continuation of U.S. Patent Application No. 16/340,261, filed April 8, 2019, which issued as. U.S. Patent No. US 11,138,849 B2 on October 5, 2021.  Pursuant to a pre-examination amendment, claims 23-44 are pending in the application.  The applicant has cancelled claims 1-22.  The applicant has added claims 23-44.

Allowable Subject Matter
3.	Claims 23, 39, and 40 and claims 24-38 and 41-44, which depend from claims 23 and 40, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a process of making a product, a product made by that process, or a process of using a product, as recited by the claims, comprising combining a housing and circuitry that detects a locked state, wherein the housing includes a pin, a lanyard, and a replaceable battery compartment that is locked by inserting either the pin or the lanyard into a lock mechanism that differently secures the pin and the lanyard.
Miettinen et al. (US 2019/0130714 A1) discloses a housing and circuitry that employs a lanyard with a pin to detect a locked state.  Miettinen does not disclose that the housing includes a replaceable battery compartment that is locked by inserting either the pin or the lanyard into a lock mechanism that differently secures the pin and the lanyard.
Marsilio et al. (US 2006/0170550 A1) teaches a security device comprising a housing and  lanyards of different lengths.  Marsilio does not disclose that the housing includes a replaceable battery compartment that is locked by inserting either the pin or the lanyard into a lock mechanism that differently secures the pin and the lanyard.
Williams (US 2015/0020558) teaches a locking device comprising a housing with a retractable cable of varying length, wherein the cable has a pin.  Williams does not teach the housing includes a replaceable battery compartment that is locked by inserting either the pin or the lanyard into a lock mechanism that differently secures the pin and the lanyard. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miettinen et al. (US 2019/0130714 A1);
Marsilio et al. (US 2006/0170550 A1); and
Williams (US 2015/0020558 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689